NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  DONNIE ROMONE TWIGGS, Petitioner.

                         No. 1 CA-CR 21-0315 PRPC
                             FILED 1-18-2022


     Petition for Review from the Superior Court in Mohave County
                         No. S8015CR201801789
            The Honorable Billy K. Sipe, Jr., Judge Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Mohave County Attorney’s Office, Kingman
By Matthew J. Smith
Counsel for Respondent

Donnie Romone Twiggs, Tucson
Petitioner
                             STATE v. TWIGGS
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Peter B. Swann, Judge David D. Weinzweig and Judge Paul
J. McMurdie delivered the decision of the Court.


PER CURIAM:

¶1             Petitioner Donnie Romone Twiggs seeks review of the
superior court’s order denying his petition for post-conviction relief. This
is petitioner’s first petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, ¶ 1 (App. 2011)
(petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review and deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         2